Citation Nr: 0127013	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  98-08 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date for dependents' educational 
assistance (DEA) benefits under Chapter 35 of Title 38, 
United States Code, prior to April 16, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel





INTRODUCTION

The veteran had active service in the United States Army from 
October 1965 to November 1967.  The veteran died on April [redacted], 
1989; the appellant is his daughter.  

This matter initially came on appeal to the Board of 
Veterans' Appeals (Board) from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which granted the appellant's claim of 
entitlement to DEA benefits, effective April 16, 1996.  In 
October 1997 the appellant filed a timely notice of 
disagreement as to the effective date established by the RO.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 
20.201, 20.302 (2000).  The RO subsequently provided the 
appellant a statement of the case and notification of her 
appellate rights.  In June 1998 the appellant perfected her 
appeal and the issue was properly certified to the Board.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.28, 
19.29(b), 19.30, 20.302 (2000).  

In October 2000 the Board concluded that the requirements for 
entitlement to DEA benefits prior to April 16, 1996, had not 
been met.  The appellant continued her appeal to the United 
States Court of Appeals for Veterans Claims (known as the 
United Stated Court of Veterans Appeals prior to March 11, 
1999) (Court).  Based upon a joint motion for remand filed in 
March 2001, the Court issued an order vacating the Board's 
decision and remanding the matter for further consideration.  
The basis for the remand was that legislative amendments to 
Chapter 35 of Title 38, United States Code, had been enacted 
after the issuance of the decision of the Board, and that the 
new law should be considered by the Board in the disposition 
of the appeal.


FINDINGS OF FACT

1.  In an RO rating decision dated in December 1996, service 
connection was granted for the cause of the veteran's death, 
which occurred in 1989.  The basis for the grant of service 
connection was a legal presumption enacted in the Agent 
Orange Act of 1991.

2.  The appellant's initial application for DEA benefits was 
received by the RO in April 1997.  In an Enrollment 
Certification, received by the RO in October 1997, 
the appellant's school certified enrollment commencing on 
August 30, 1993.  

3.  Enrollment Certifications, received in July, September, 
and October 1997, show periods of enrollment from August 30, 
1993, to December 21, 1993; from January 29, 1994, to May 23, 
1994; from September 2, 1994, to December 23, 1994; 
from August 29, 1996, to December 23, 1996; from January 29, 
1997, to May 30, 1997; from June 30, 1997, to August 7, 1997; 
and from September 2, 1997, to December 23, 1997.  

4.  Enrollment Certifications, received in February and July 
1998, show periods of enrollment from January 31, 1998, to 
May 29, 1998 and from June 29, 1998, to August 6, 1998.  


CONCLUSION OF LAW

The criteria for an effective date for DEA benefits as of 
August 30, 1993, instead of April 16, 1996, have been met.  
38 U.S.C.A. §§ 3500, 3512, 5107, 5113 (West 1991 & Supp. 
2001); 38 C.F.R. § 21.4131(d)(1) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In April 1989, the veteran's widow filed a claim of 
entitlement to service connection for the cause of the 
veteran's death, which was denied by the RO in a rating 
decision dated in May 1989.  

Subsequently the Agent Orange Act of 1991, Public Law No. 
102-4, § 2, 105 Stat. 11 (1991), was enacted, and 
implementing regulations were issued, which permitted the 
Secretary of Veterans Affairs to grant service connection for 
disability or death caused by certain diseases on a 
presumptive basis, in the cases of veterans who had served in 
the Republic of Vietnam during the Vietnam era.  See 38 
U.S.C.A. § 1116 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307(a), 3.309(e) (2001); 38 C.F.R. § 3.311a (1992).  

The RO received in February 1995 a copy of the autopsy 
report, which indicated the veteran died from sarcoma, a 
presumptive disease under the Agent Orange Act of 1991.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  In a rating 
decision dated in December 1996, the RO granted service 
connection for the cause of the veteran's death.  The 
veteran's widow was notified of the decision by letter dated 
in February 1997.  In due course, the effective date for the 
surviving spouse's dependency and indemnity compensation was 
established as May 1, 1989.

In April 1997, the RO received a claim of entitlement to DEA 
benefits from the appellant.  The RO then received, in May 
1997, a Chapter 35 Eligibility Information Exchange Request 
form, which indicated that the appellant was the child of the 
deceased veteran and that she had been notified in February 
1997 of the December 1996 RO rating decision.  

In a decision dated in May 1997, the RO granted DEA benefits 
for a maximum of 45 months.  The RO received, in July and 
September 1997, VA Form 22-1999, Enrollment Certifications, 
from Queens College, which certified the appellant's 
enrollment from August 29, 1996, to December 23, 1996; from 
January 29, 1997, to May 30, 1997; from June 30, 1997, to 
August 7, 1997; and from September 2, 1997, to December 23, 
1997.  In October 1997, the RO received additional 
certifications of enrollment from August 30, 1993, to 
December 21, 1993; from January 29, 1994, to May 23, 1994; 
and from September 2, 1994, to December 23, 1994. 

The appellant submitted a notice of disagreement, which was 
received by the RO in October 1997, that disagreed with the 
May 1997 RO rating decision to the extent it did not grant 
retroactive benefits to a date earlier than the assigned 
effective date of April 16, 1996.  In April 1998 the RO 
issued a statement of the case in which it explained that, 
under existing law, DEA benefits could not be paid for any 
period prior to one year before the date on which her 
application was received.  

Additional certification was received in July and February 
1998 of enrollment from January 31, 1998, to May 29, 1998 and 
from June 29, 1998, to August 6, 1998.

II.  Legal Analysis

Preliminary Matter-Veterans Claims Assistance Act

At the outset, the Board notes that recently enacted 
legislation, the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001), 
contains extensive provisions modifying procedures for the 
adjudication of claims pending on the date of enactment.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new statute 
revises the former section 5107(a) of title 38, United States 
Code, to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.  

Other pertinent salient features of the VCAA are paraphrased 
below, and impose the following obligations upon the 
Secretary:

(1) The Secretary must provide application forms and 
notify the claimant and the representative, if any, 
if the application is incomplete, of the information 
necessary to complete the application.  38 U.S.C.A. § 
5102.

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of 
required information and evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).

(3) The Secretary must indicate which part of the 
information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

(4) The Secretary must make reasonable efforts to 
assist the claimant in obtaining evidence necessary 
to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a).

(5) The Secretary must make every reasonable effort 
to obtain relevant records (including private 
records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b)(1).

(6) If, after making reasonable efforts to obtain 
relevant records, the Secretary is unable to obtain 
the relevant records sought, the Secretary shall 
notify the claimant that the Secretary is unable to 
obtain records, and such notification shall: 

(a) identify the records the Secretary is unable 
to obtain;
(b) briefly explain the efforts that the Secretary 
made to obtain those
      records; and
(c) describe any further action to be taken by the 
Secretary with
      respect to the claim.  38 U.S.C.A. § 
5103A(b)(2).

(7) Whenever the Secretary attempts to obtain records 
from a Federal department or agency, the efforts to 
obtain those records shall continue until the records 
are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to 
obtain those records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

(8) Nothing in the new statute shall be construed as 
precluding the Secretary from providing such other 
assistance to a claimant in substantiating a claim, 
as the Secretary considers appropriate.  38 U.S.C.A. 
§ 5103A(g).

(9) Except as otherwise provided by law, a claimant 
has the responsibility to present and support a claim 
for benefits under laws administered by the 
Secretary.  38 U.S.C.A. § 5107(a).

VA has recently issued final regulations to implement the 
statutory changes of the VCAA.  66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments to 
3.156(a), 3.159(c) and 3.159(c)(4)(iii) pertaining to 
reopening previously denied claims are not applicable in this 
case.  The amendments otherwise "merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  See 66 Fed. Reg. at 45,629.  

The Board finds that the requirements of the VCAA and 
implementing regulations have clearly been satisfied in this 
matter.  The RO, in the statement of the case issued in April 
1998, has set forth the law and facts in a fashion that 
clearly and adequately informed the appellant of the evidence 
needed to substantiate her claim.  Neither the appellant nor 
her representative has identified any additional evidence, 
needed to adjudicate this claim, which has not already been 
associated with the claims file.  

Accordingly, the Board finds that we may proceed to decide 
this matter without prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Moreover, we find that VA 
has satisfied its duty to assist the appellant in apprising 
her as to the evidence needed, and in obtaining evidence 
pertaining to her claim, under both former law and the new 
VCAA.  38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001).  The 
Board therefore finds that no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, ___ Vet. App. ___, No. 
00-51 (Aug. 30, 2001).



Discussion-Effective Date of DEA

Pursuant to 38 U.S.C.A. § 3501(a)(1)(A), eligibility for DEA 
assistance for a child of a veteran requires that the veteran 
have died of a service-connected disability.  In order to 
receive DEA benefits, a claimant who has reached majority 
must file an application as prescribed by the Secretary.  38 
U.S.C.A. § 3513 (West 1991).  The legal criteria specify, in 
the pertinent regulation, that the commencing date of an 
award of DEA benefits is the latest of three possible dates-
the beginning date of eligibility for the benefit; one year 
before the date of the claim for the benefit; or the date on 
which enrollment was certified by the educational 
institution.  38 C.F.R. § 21.4131(d)(1) (2001).  Those are 
the criteria under which the Board was constrained to deny 
the appellant's appeal in October 2000.  It must be noted, 
however, that those criteria, although still extant in the 
current edition of the Code of Federal Regulations, have been 
affected by recent legislation, as discussed below.

The Board recognizes that the commencement date of an award 
of DEA can be based upon a liberalizing change in law, such 
as the enactment of 38 U.S.C.A. § 1116, with the proviso that 
such date of entitlement cannot be earlier than the effective 
date of the change in the law.  38 C.F.R. § 21.4131(f).  See 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997) (wherein the 
Court of Appeals for Veterans Claims held that the effective 
date for education benefits awarded "pursuant to" 
liberalizing law or regulation may be no earlier than the 
effective date of the act or administrative issue).  In the 
present case, the appellant was not eligible for DEA benefits 
before the 1991 congressional enactment of 38 U.S.C.A. § 1116 
in the Agent Orange Act, which afforded the legal basis for 
service connection for the cause of her father's death.

Generally, the date of receipt shall be the date on which a 
claim, information or evidence was received in VA.  
38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r) (2001).  The RO 
received the appellant's claim of entitlement to DEA benefits 
on April 16, 1997.  Therefore, at the time of the Board's 
October 2000 decision, the appellant could not have been 
assigned an effective date prior to April 16, 1996, one year 
before the date of her claim.  

The Board notes that, after the Board's October 2000 
decision, the President signed into law the Veterans Benefits 
and Health Care Improvement Act of 2000, Public Law No. 106-
419 (Nov. 1, 2000).  That statute, at section 113(a), 114 
Stat. 1832, amended 38 U.S.C.A. § 5113.  Under the new law, 
when considering the effective date for DEA benefits, the 
Secretary may consider the application for benefits to have 
been filed on the date the applicant became eligible, if the 
eligibility date is more than one year prior to the date of 
the initial rating decision.  38 U.S.C.A. § 5113(b)(1) (now 
codified in West Supp. 2001).  

Under the law, the eligibility date is the date on which an 
individual becomes an eligible person.  An eligible person, 
for this purpose, is defined, in pertinent part, as a child 
of a veteran who died of a service-connected disability.  38 
U.S.C. § 3501(a)(1)(A)(i) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 21.3021(a)(1)(i) (2001).

The initial rating decision, for the purpose of this case, is 
defined, in the statute, as that decision which establishes 
(i) service connection for the veteran's death or (ii) the 
existence of the veteran's service-connected total disability 
permanent in nature.  38 U.S.C. § 5113(b)(3)(C).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits and Health 
Care Improvement Act of 2000, Pub. L. No. 106-419, § 113(b), 
114 Stat. 1832 (Nov. 1, 2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The veteran in this case died in 1989.  However, service 
connection for the cause of his death was denied in that 
year, under the law then in effect.  Inasmuch as the 
appellant first became eligible for DEA benefits at the time 
of the enactment of the Agent Orange Act of 1991, and that 
date is more than one year before December 1996, the date of 
the initial rating decision granting service connection for 
the cause of the veteran's death, the Secretary may consider 
her claim for DEA to have been received in 1991.  38 U.S.C.A. 
§ 5113(b)(1) (as amended by Public Law No. 106-419).  

As discussed above, by regulation, the effective date of DEA 
benefits is the latest of (i) the beginning date of 
eligibility; (ii) one year before the date of receipt of the 
claim; or (iii) the enrollment date certified by the 
educational institution.  The appellant became eligible for 
DEA benefits in 1991; her claim is now considered to have 
been received in 1991; and Queens College certified her 
enrollment beginning August 30, 1993.  Clearly, the latest of 
these dates is August 30, 1993.  

In view of the foregoing, and subject to the RO's 
reconciliation of the educational assistance benefits already 
paid with those which will become due under the present 
decision, the Board grants an earlier effective date for DEA 
benefits.


ORDER

Entitlement to an effective date, no earlier than August 30, 
1993, for DEA benefits is hereby granted.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

